105 F.3d 663
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.UNITED STATES of America, Plaintiff-Appellee,v.Joe ORONA, Defendant-Appellant.
No. 96-1888.
United States Court of Appeals, Eighth Circuit.
Jan. 10, 1997.

Before MCMILLIAN and HENLEY, Circuit Judges, and BOGUE,* District Judge.
PER CURIAM.


1
Joe Orona entered a Rule 11(a)(2) plea to possession with intent to deliver marijuana.  On appeal, Orona contends the district court improperly refused to suppress evidence and statements gathered during a search of Orona's vehicle.  Orona claims that the police expanded the scope of a lawful traffic stop without justification, and that he was thereafter unlawfully seized.  He further argues that his consent to search his vehicle was tainted by his unlawful arrest and that the search was therefore unlawful.


2
After a careful review of the record and the parties' briefs, we conclude the magistrate judge properly denied Orona's motion to suppress, and that an opinion would lack precedential value and would serve no useful purpose.  We thus affirm for the reasons stated in the magistrate judge's report adopted by the district court.  See 8th Cir.  R. 47B.



*
 The HONORABLE ANDREW W. BOGUE, United States District Judge for the District of South Dakota, sitting by designation